MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Dec 21 2018, 10:32 am
regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lakila Jackson,                                          December 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-823
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton A.
Appellee-Plaintiff.                                      Graham, Judge
                                                         Trial Court Cause No.
                                                         49G07-1709-CM-37403



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018                  Page 1 of 7
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Lakila Jackson (Jackson), appeals her conviction for

      battery, Class A misdemeanor, Ind. Code § 35-42-2-1(d)(1).


[2]   We affirm.


                                                   ISSUE
[3]   Jackson presents one issue on appeal, which we restate as: Whether the

      evidence was sufficient to sustain her conviction for battery and rebut her claim

      of self-defense.


                      FACTS AND PROCEDURAL HISTORY
[4]   In August of 2017, Charniqua Alexander (Alexander) lived in an apartment

      complex in Indianapolis, Indiana. Alexander also worked in the apartment’s

      leasing office. On the morning of August 17, 2017, Alexander escorted her

      daughter to the bus stop to catch the school bus. While waiting for the bus,

      Alexander approached Jackson, introduced herself, and mentioned that she

      worked in the leasing office. Recognizing a boy that was “straggling behind,”

      Alexander asked Jackson if the child was her son. (Transcript Vol. II, p. 7).

      Jackson confirmed that he was, and at that point, Alexander stated, “it has been

      brought to our attention in the office that [your] son, . . . [has] been one of the

      kids in the apartment complex that had been causing trouble.” (Tr. Vol. II, p.

      8). Upset with the statement, Jackson’s “tone and demeanor” changed, and she

      became confrontational. (Tr. Vol. II, p. 8). To remove herself from the

      situation, Alexander walked away and proceeded to her apartment to retrieve
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018   Page 2 of 7
      her wallet since she wanted to go to the gas station and fuel her car. When she

      exited her apartment, she met Jackson standing outside her door. Having no

      prior interactions with Jackson, Alexander was “kind of in shock,” as to how

      Jackson knew where she lived. (Tr. Vol. II, p. 12). Alexander ignored Jackson

      and walked toward her vehicle, but Jackson followed her yelling insults such as

      the “B-word.” (Tr. Vol. II, p. 12). Jackson also threatened to beat Alexander.

      When Alexander got inside her vehicle, Jackson blocked her exit. After

      honking her car horn for a sustained period, Jackson finally got out of the way.

      On her way out of the apartment complex, Alexander flagged the complexes’

      security officer and informed him of the verbal altercation she had just had with

      Jackson. Knowing that Jackson was not a resident at the complex, Alexander

      ordered the security officer to evict Jackson upon sight. After issuing the

      instructions and before proceeding to the gas station, Alexander drove by her

      apartment to ensure that Jackson was not causing more trouble.


[5]   On her way out of the apartment complex, Alexander saw Jackson outside the

      leasing office “waving her hands like she was explaining something to the

      maintenance supervisor.” (Tr. Vol. II, p. 14). Alexander pulled in to the

      leasing office driveway, parked her vehicle, and exited. Upon seeing

      Alexander, Jackson began “saying things,” but Alexander ignored Jackson’s

      statements. (Tr. Vol. II, p. 15). As Alexander reached for the leasing door

      handle, Jackson “grabbed” Alexander’s “long braids” which caused Alexander

      to fall on the concrete pavement. (Tr. Vol. II, p. 15). Jackson then jumped on

      Alexander, and the two wrestled. When the fight was over, Alexander realized


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018   Page 3 of 7
      that her head was bleeding. Alexander went to the emergency room for

      treatment. From the altercation, Alexander had sustained a head laceration

      and several cuts on her body. Also, Alexander had a large patch of hair missing

      from the back of her scalp. At the hospital, law enforcement officers spoke with

      Alexander, and she reported the incident.


[6]   On September 28, 2017, the State filed an Information, charging Jackson with

      battery, a Class A misdemeanor. On March 8, 2018, a bench trial was

      conducted. At the close of the evidence, the trial court found Jackson guilty as

      charged. The same day, the trial court sentenced Jackson to 365 days with 349

      days suspended to non-reporting probation. Also, the trial court ordered

      restitution in the amount of $2,018.25 to cover Alexander’s medical expenses,

      and a no-contact order against Jackson for 349 days.


[7]   Jackson now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   Jackson contends that the State failed to present sufficient evidence to sustain

      her conviction and to rebut her claim of self-defense. When a defendant

      challenges the State’s sufficiency of the evidence to rebut a claim of self-defense,

      the standard of review remains the same as for any sufficiency of the evidence

      claim. Miller v. State, 720 N.E.2d 696, 699 (Ind. 1999). When reviewing the

      sufficiency of the evidence needed to support a criminal conviction, we neither

      reweigh the evidence nor judge witness credibility. Bailey v. State, 907 N.E.2d

      1005, 1005 (Ind. 2009). “We consider only the evidence supporting the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018   Page 4 of 7
       judgment and any reasonable inferences that can be drawn from such

       evidence.” Id. We will affirm if there is substantial evidence of probative value

       such that a reasonable trier of fact could have concluded the defendant was

       guilty beyond a reasonable doubt. Id. The evidence need not be so

       overwhelming as to overcome every reasonable hypothesis of innocence. Drane

       v. Scott, 867 N.E.2d 144, 147 (Ind. 2007). The trier of fact is entitled to

       determine which version of the incident to credit and is the sole judge of the

       effect that any discrepancies or contradictions might have on the outcome of the

       case. Scott v. State, 867 N.E.2d 690, 695 (Ind. Ct. App. 2007), trans. denied.


[9]    To convict Jackson of battery as a Class A misdemeanor, the State was required

       to establish beyond a reasonable doubt that Jackson knowingly or intentionally

       touched Alexander in a rude, insolent, or angry manner and that such touching

       resulted in bodily injury. See I.C. § 35-42-2-1(d)(1). Jackson does not argue that

       the State failed to prove any of the requisite statutory elements of the battery

       charge; rather, she contends that the State failed to disprove her claim of self-

       defense.


[10]   Self-defense is a legal justification for what would otherwise be a criminal act.

       Tharpe v. State, 955 N.E.2d 836, 844 (Ind. Ct. App. 2011), trans. denied. To

       prevail on a claim of self-defense, Jackson must present evidence that she: (1)

       was in a place she had a right to be, (2) did not provoke, instigate, or participate

       willingly in the violence, and (3) had a reasonable fear of death or great bodily

       harm.” Id. When a defendant claims they acted in self-defense, the State has

       the burden to disprove at least one of these elements beyond a reasonable

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018   Page 5 of 7
       doubt. See id. The State may meet this burden by rebutting the defense directly,

       by affirmatively showing the defendant did not act in self-defense, or by simply

       relying upon the sufficiency of its evidence in chief. See Miller, 720 N.E.2d at

       700.


[11]   In support of her argument, Jackson relies on the testimony she gave at her

       bench trial. Specifically, Jackson testified that after the confrontations at the

       school bus stop and outside Alexander’s apartment, she went to the leasing

       office to complain about Alexander’s inappropriate behavior. Jackson claimed

       that while she was waiting outside the leasing office, Alexander pulled into the

       leasing driveway and walked toward her yelling epithets. Jackson then asserted

       that Alexander “struck” her in her “gut” and tried to “strike” her in the left eye.

       (Tr. Vol. II, p. 33). In her appellate brief, Jackson argues, “[w]hy would [she]

       start a fight with an employee of the complex right in front of security? It is far

       more likely that [Alexander] started the fight.” (Appellant’s Br. p. 10).


[12]   Notwithstanding Jackson’s argument, we find that the situation presented

       before us is a classic ‘she said – she said’ scenario in which we only have two

       witnesses—Alexander and Jackson—who describe two completely different

       events. The trial court heard each woman’s narrative of the altercation, and

       based on the evidence, the trial court chose to believe Alexander over Jackson.

       “It is for the trier of fact to resolve conflicts in the evidence and to decide which

       witnesses to believe or disbelieve.” Ferrell v. State, 746 N.E.2d 48, 51 (Ind.

       2001). By finding Jackson guilty after hearing all the evidence, the trial court

       credited Alexander’s testimony, and Jackson’s claim of self-defense was

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018   Page 6 of 7
       therefore refuted. As such, we decline to disturb the verdict and affirm

       Jackson’s conviction.


                                             CONCLUSION
[13]   For the reasons stated, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to support Jackson’s battery conviction and to rebut

       her claim of self-defense.


[14]   Affirmed.


[15]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-823 | December 21, 2018   Page 7 of 7